DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-17 and 20-22 presented via Preliminary Amendment are pending and subject to examination in this Office action.  Claims 18 and 19 have been canceled.

Claim Objections
Claim 8 is objected to because of the following informalities: after the phrase “each one of the”, it appears that the word --a-- should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Dependent claim 22, as presently drafted, depends from itself.  Should claim 22 depend from claim 21?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-17 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Choi (U.S. Patent No. 6,032,429).
Regarding independent claims 1, 20 and 21, Choi describes a ventilating sill plate for elevating a wall portion from a receiving surface, the ventilating sill plate comprising: 
a first and a second longitudinal bases (discrete portions of upper face 10 separated by protrusions 14), each of the longitudinal bases having a first face and a second face each extending along a longitudinal axis between a first longitudinal end and a second longitudinal end, each of the longitudinal bases further extending laterally in a direction perpendicular to the longitudinal axis between a first lateral side and a second lateral side, the first and second longitudinal bases being operatively mounted side by side in a spaced apart relationship (Fig. 2); 
a plurality of longitudinally spaced support legs (circular projections on the underside of upper face 10 illustrated in Fig. 1) projecting vertically away from the second face of each of the bases and between corresponding lateral sides thereof extending outwards, the plurality of spaced support legs defining ventilating channels (12a) therebetween; 

a plurality of arms (22) defining a first set of longitudinally spaced arms projecting from the first face at a corresponding lateral side of the first base projecting outwards and a second set of longitudinally spaced arms projecting from the first face at a corresponding lateral side of the second base projecting outwards, a distance between the first set of arms and the second set of arms being adapted to receive the wall portion.

Regarding claim 2, wherein the at least one longitudinal base comprises a single longitudinal plate having the first face and the second face and extending laterally between the first lateral side and the second lateral side (Figs. 1-3).

Regarding claim 3, wherein the plurality of longitudinally spaced elevated support pads extend between the first lateral side and the second lateral side of the at least one longitudinal base (Figs. 1-3).

Regarding claim 4, wherein the first face of the single longitudinal plate is inclined so as to allow evacuation of water (Figs. 1-3).

Regarding claim 5, wherein the first face of the single longitudinal plate is provided with a V-shape so that a first portion of the first face is inclined from an apex towards the first lateral 

Regarding claim 11, wherein the second face of the at least one longitudinal base comprises at least one longitudinal reinforcement member extending along the longitudinal axis between a first longitudinal end and a second longitudinal end of the at least one longitudinal base (Figs. 1-3).

Regarding claim 12, wherein each support pad extends between the first lateral side and the second lateral side of the at least one longitudinal base and comprises at least one reinforcement section (Figs. 1-3).

Regarding claim 13, wherein two consecutive support pads of the plurality of support pads define a draining channel extending between the first lateral side and the second lateral side of the at least one longitudinal base (Figs. 1-3).

Regarding claim 14, wherein the first set of arms is in a staggered arrangement relative to the second set of arms (Figs. 1-3).

Regarding claim 15, wherein each arm of the plurality of arms is L-shaped (Figs. 1-3).

Regarding claim 16, wherein each arm of the plurality of arms comprises a pressure surface facing the at least one longitudinal base and parallel to the longitudinal axis, the pressure surface extending between a lower portion connected to the at least one longitudinal base and an upper portion, the pressure surface comprising at least one pressure rib projecting therefrom 

Regarding claim 17, wherein the plurality of arms are flexible in a plane perpendicular to the longitudinal axis (Figs. 1-3).

Regarding claim 22, further comprising a central longitudinal base longitudinally mounted between the first and second longitudinal bases, the central base having a first face defining a recessed portion between the first faces of the first longitudinal base and the second longitudinal base (Figs. 1-3).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635